UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6214


CALVIN B. NELSON,

                 Plaintiff - Appellant,

          v.

WILLIAM SCISM,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:10-hc-02206-D)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin B. Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Calvin       B.   Nelson,    a   District      of     Columbia    offender,

seeks    to     appeal      the    district        court’s    order    denying       relief

without prejudice on his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2011) petition.            The order is not appealable unless a circuit

justice    or    judge      issues    a   certificate        of    appealability.       28

U.S.C. § 2253(c)(1)(A) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El      v.   Cockrell,      537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that Nelson has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in     forma     pauperis,        and    dismiss    the    appeal.      We

dispense      with      oral      argument     because       the     facts     and    legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3